NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AHMED M. YOUNIES,
Petition,er, '
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3031
Petition for review of the Merit Systems Protection
Board in case no. SF315H100492-I-1.
ON MOTION
ORDER
The Depart1nent of Labor moves without opposition to
reform the official caption to designate the Merit Systems
Protection Board as the respondent Ahn1ed M. Younies
moves for an extension of time to file his opening brief
The court notes that Younies subsequently filed his
brief on time.
Upon consideration thereof,
I'1‘ ls ORDERED THAT:

YOUN[ES V. MSPB 2
(1) The motion to reform the caption is granted The
revised official caption is reflected above.
(2) The motion for an extension of time is moot The
Boa1'd should calculate its brief due date from the date of
filing of this order.
FOR THE COURT
 0 7  /sJ' Jan Horbaly
Date J an Horbalj/'
Clerk
cC: Bryan J. SchWartz, Esq. -
L. l\/Iisha Preheim, Esq.
Katherine Smith, Esq.
s20 `
§
2 2
§§
Pi;ALs Fe¢
_ clncurr
l‘1AR 0 7 2011
JANI'|DRBALY
CLEl(